Case 1:16-cv-00671-RM-NRN Document 296-7 Filed 05/10/19 USDC Colorado Page 1 of 4




       EXHIBIT 7
Case 1:16-cv-00671-RM-NRN Document 296-7 Filed 05/10/19 USDC Colorado Page 2 of 4




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Case No. 16-cv-00671-RM-NRN
   Consolidated for Settlement Approval with Civil Case No. 17-cv-01602-RM-NRN

   ISABEL VALVERDE ET AL.,

           Plaintiffs,
   v.

   XCLUSIVE STAFFING, INC., ET AL,

           Defendants.


                  DECLARATION OF ATTORNEY ALEXANDER HOOD


           I, Alexander Hood, declare that the following is true and correct based upon my personal

   knowledge:

        1. I am attorney for Plaintiffs in the above-captioned action.

        2. I graduated from Williams College in 2002 and received my law degree cum laude from

           Boston College Law School in 2010.

        3. I have been practicing law since 2010.

        4. I am an attorney for Towards Justice, a non-profit legal organization.

        5. I am one of two founding attorneys at Towards Justice.

        6. Towards Justice is a non-profit legal organization principally dedicated to serving the

           interests of low-wage and immigrant workers. See www.towardsjustice.org.

        7. Towards Justice has several attorneys and other staff members that speak Spanish

           fluently.

        8. Plaintiffs’ counsel are committed to advancing all costs of this litigation.
                                                     1
Case 1:16-cv-00671-RM-NRN Document 296-7 Filed 05/10/19 USDC Colorado Page 3 of 4




      9. I have spent well over 100 hours investigating these cases.

      10. I am counsel of record in the following cases: Abdon et al v. Maneotis et al, 11-cv-

         00110-JLK (D. Colo.); Hernandez v. Moore et al, 11-cv-00234-CMA-KMT (D. Colo.);

         Ayon v. Kent Denver School et al, 12-cv-02546-WJM-CBS (D. Colo.); Martinez

         Vasquez v. Leonard Farms and Livestock, LLC et al, 13-cv-00451-CMA-CBS (D.

         Colo.); Perez v. LFI FORT PIERCE, INC., et al, 13-cv-01306-RBJ-CBS (D. Colo.);

         Mancia Rivera v. Carniceria y Verduleria Guadalajara Inc. et al, 13-cv-02309-REB-MJW

         (D. Colo.); Evans, et al v. Loveland Automotive Investments, Inc., et al, 13-cv-02415-

         WJM-KMT (D. Colo.); Gentry, et al v. National Multi List Service, Inc., et al, 14-cv-

         00858-PAB-KMT (D. Colo.); Avendano v. Averus, Inc. et al, 14-cv-01614-CMA-MJW

         (D. Colo.); Armijo, et al v. Star Farms, Inc. et al, 14-cv-01785-MSK-MJW (D. Colo.);

         Garza v. Western Stone of Lyons, LLC et al., 14-cv-01953-REB-NYW (D. Colo.); Avina

         Painting Works LLC et al v. Smedra et al, 14-cv-02057-PAB-NYW (D. Colo.);

         Villalobos et al v. JMS Building et al, 14-cv-02253-PAB-CBS (D. Colo.); Menocal et al

         v. The GEO Group, Inc., 14-cv-02887-JLK (D. Colo.); Beltran v. Noonan et al, 14-cv-

         03074-CMA-CBS (D. Colo.); Cota Martinez et al v. Xclusive Management LLC et al,

         15-cv-00047-MSK-MEH (D. Colo.); Rojas et al v. Westco Framers LLC et al, 15-cv-

         00168-WJM-KLM (D. Colo.); Llacua et al v. Western Range Association et al, 15-cv-

         01889-REB-CBS (D. Colo.); HISPANIC AFFAIRS PROJECT , et al v. PEREZ, et al,

         15-cv-01562-BAH (D.D.C.); Castillo v. Western Range Association et al, 16-cv-00237-

         RCJ-VPC (D. Nev.); Valverde v. Xclusive Staffing, Inc. et al, 16-cv-00671-RM-MJW

         (D. Colo.); Solis et al v. Circle Group, LLC, 1:16-cv-01329-RBJ (D. Colo.); Heredia v.


                                                   2
Case 1:16-cv-00671-RM-NRN Document 296-7 Filed 05/10/19 USDC Colorado Page 4 of 4




          Lorentz, et al., 2013CV032542 (Colo. Dist. Ct.); and Bautista v. Carl Karcher

          Enterprises LLC, No.BC649777 (Cal. Super. Ct.); Vilchez Tacza v. Hayre-Harter

          Ranches, LLC et al, 5:2016cv00774 (W.D. Tx.); Trejo et al v. Xclusive Staffing, Inc. et

          al, 2017cv01602 (D. Colo.); Hill v. Warsewa et al, 2018cv00277 (D.Colo.); Miles v.

          BKP Inc. et al, 2018cv01212 (D. Colo.); Hill v. Warsewa et al, 2018cv01710 (D. Colo.).

      11. Many of these cases are putative class or collective actions.

      12. Seven of these cases are certified class actions in which I am appointed class counsel (13-

          cv-02309; 14-cv-01785, 14-cv-01785, 14-cv-01614, 14-cv-03074, 2013CV032542).

      13. The vast majority of these cases allege federal and/or state claims on behalf of low-wage,

          often Spanish speaking, workers.

      14. Plaintiffs’ counsel’s retainer agreement with Plaintiffs only allows recovery of fees if

          Plaintiffs prevails.

          I declare under penalty of perjury that the foregoing is true and correct to the best of my

   knowledge.

   Executed on May 10, 2019

   s/Alexander Hood
   Alexander Hood, Attorney for Plaintiffs




                                                    3
